448 F.2d 777
Robert NICHOLSON, Appellant,v.Maurice H. SIGLER, Warden, Appellee.
No. 71-1140.
United States Court of Appeals, Eighth Circuit.
September 30, 1971.

L. Bruce Wright, Lincoln, Neb., for appellant.
C. C. Sheldon, Asst. Atty. Gen., Lincoln, Neb., for appellee.
Before VAN OOSTERHOUT, HEANEY and ROSS, Circuit Judges.
PER CURIAM.


1
This is an appeal by Robert Nicholson, a Nebraska State prisoner serving the State sentence imposed on his plea of guilty to charges of assault with intent to commit rape and armed robbery, from final order denying his federal court petition for habeas corpus relief.


2
The facts, the issues and the applicable law are fully and fairly stated in Judge Urbom's well-reasoned opinion reported at 325 F. Supp. 957. We affirm upon the basis of such reported opinion.


3
The same material issues are raised in Maddox v. Sigler, 8 Cir., 445 F.2d 269, decided subsequent to the trial court's decision in the case before us. Maddox was charged with the same crimes arising out of the same transactions involved in the present appeal. Maddox at the State trial was represented by the same court-appointed counsel and entered a voluntary plea of guilty. We affirmed the dismissal on the basis of Judge Urbom's opinion reported at 325 F. Supp. 978.


4
The only distinction of substance between the Maddox case and our present case is that Nicholson makes the additional contention that he lacked mental capacity to enter a voluntary plea of guilty and that court-appointed counsel did not effectively represent him in that he failed to investigate and advise defendant as to a possible defense of insanity. The trial court, after an evidentiary hearing, determined that Nicholson was competent to enter a guilty plea and that his representation by counsel was adequate under existing standards. We agree.


5
Affirmed.